The judges delivered their opinions seriatim :
Brevarp, J.
I am of opinion that judgment should be for the defendants. The 26th of March, 1784, was fixed by act of assem. bly for the commencement of.the operation of the act of limitations. This act began to run against <the plaintiffs’ right of action from that day until the 29th of February, 1788, when its operation was suspended, until the 28th of March, 1791, by an act of February, 1788 ; and in February, 1791, an act passed, which further suspended its operation until the 25th day of March, 1793 ; then its operation .revived, and it ran on to complete the time necessary to bar the plaintiff’s right of action, before the writ was sued out. I conceive that the true sense and sound construction of the acts pf assembly, .relative .to this subject, require that the time which passed prior to the first, and subsequent to the last, act, suspending the operation of the limitation act, must fee reckoned in computing the time, the limitation act has run against the plaintiffs’ right of action,' before he commenced his suit; and that the suspending acts .operated only to interrupt and stay the course of the act of limitations for the times respectively mentioned by them, and did not establish any other period than was before, established for the com. .menceraent of its operation. And, therefore, I am of opinion the defendant’s rejoinder and plea are good, and the demurrer, naught.